DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a one-way clutch damper (claim 1, line 3), steel balls (claim 3, line 2), a groove (claim 3, line 6), ladder tape holes (claim 3, line 15), a sliding rail (claim 3, lines 10-11), a fixing slot for the iron cores (claim 3, line 15), cord holes (claim 3, line 20), and “a group consisting of a rubber damping, a plastic damping, a damping tape, a spring and a tight fit” (claim 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. These are non-limiting examples because it seems claim 12 has some too such as ‘roller slots’ and ‘through holes’, etc...
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: The reference character “66” of figure 6 is not described in the specification. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "67" in figure 6 and "68" in figure 7 have both been used to designate a big roller.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 
Above provides non-limiting examples, the applicant(s) must find and correct all issues similar to those discussed above.
Specification
The disclosure is objected to because of the following informalities: 
According to line 11 of page 9, the reference character 68 is a big roller and 67 is a small roller. However, in figure 6 it seems like “67” is a big roller and “66” is a small roller.
Appropriate correction is required.
Claim Objections
Claim 12 is objected to because of the following informalities:  
According to claim 12, the reference character 68 is a big roller and 67 is a small roller. However, in figure 6 it seems like “67” is a big roller and “66” is a small roller.
Claim 12, line 16 - “the motor(6)” appears to be a typo, missing the proper spacing.
Claim 12, lines 19-21, there are multiple occurrences of grammatical errors such as “there are dents or convexes match the first side shell”, please correct.
Above provides non-limiting examples, the applicant(s) must find and correct all issues similar to those discussed above. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 12, 30 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "a center one-way shaft" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
The term "a strip shape" on line 19 of claim 3 renders the claim indefinite because it is unclear what shape the applicant is referring as a strip shape. Is it a round, oval, or rectangle shape, or something else?
Claim 12 recites the limitation "at least two cords" in line 35 (‘cords’ plural have already been introduced) and "two winding drums" in line 36 (claim 1 already introduced ‘winding 
In claim 12, last 6 lines, starting from “wherein side slots…” renders the claim indefinite because it is unclear whether the applicant is introducing another embodiment or one embodiment has both a center hole and side holes on the slats.
Claim 30 is at least rejected for depending from a rejected claim such as claim 12.
Claim 32 depends on cancelled claim 4, as best understood the examiner has interpreted to be depended on claim 1 for the examination purpose. 
Above provides non-limiting examples, the applicant(s) must find and correct all issues similar to those discussed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 8708023 B2).
Regarding claim 1, Wu teaches a winding device (at 111, 112, 115 for example) for a non-stay-cord venetian blind 100, comprising (see figure 4): a fixing seat 301, a fixer 311, winding drums 310 (note there are at least two total), a rear cover 302, and cores 335, wherein 
Wu teaches all of the elements of the instant invention are discussed in detail above except the cores 335 are made of iron.  Therefore, attention shall be drawn to the fact that it would have been an obvious matter of material choice to a person of ordinary skill in the art to provide Wu with iron cores since selecting a(n) different material(s) would have been a mere design consideration based on the desired purpose of the winding device in this case and iron is known to have desired material properties such as durability for example.  Such a modification would have involved only routine skill in the art to accommodate selecting choice of material.  It has been held that the selection of a known material based on its suitability for its intended use involves only routine skill in the art. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Also note that there are many other elements that can be interpreted with the broadest reasonable interpretation as ‘cores’, such as 321, 350, 342, 343, etc.
Regarding claim 2, Wu teaches the one-way clutch damper damps is a spring 322 or 332.  Note again, this is merely being interpreted with the broadest reasonable interpretation as claimed and that ‘a one way clutch damper’ is not positively requiring a one way clutch but is merely describing something a damper could be used for... as an analogy, a tv remote control does not have a tv in it and doesn’t need to be used with a tv as it could be used to control a vcr or audio equipment or something else (this merely being an example).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wu as applied to claim 1 above, and further in view of Yu (US 8746320 B2) and Zheng (US 20180291678 A1).
Regarding claim 3, Wu teaches all of the elements of the current invention as stated above except a clamping spring, a center one-way shaft, and steel balls; and the fixing seat with center hole, ladder tape holes, and a fixing slot for the iron cores.
Yu teaches the winding device further comprising a clamping spring 180, a center one-way shaft 150 and steel balls 160; wherein the one-way clutch damper comprises (see figure 3) the steel balls 160, the center one-way shaft 150 and the clamping spring 180; wherein a first end of the clamping spring 180 is tight fitted (shown in figure 8) on a center one-way shaft 150; a stop clamp 180b is on a second end of the clamping spring 180, there is a groove 182a for the stop clamp 180b on the fixing seat 182: the clamping spring 180 and the stop clamp 180b are clamped in the groove 182a; wherein the center one-way shaft 150 is put on a first end of each of winding drum cavities 178 (sleeve 161 is part of winding drum 128); the center one-way shaft 150 is clearance fit (see ¶0065 and figure 3) with the winding drum cavities 178: wherein there is a rail (see figure 4) for restricting a steel ball sliding 164 on a surface of the center one-way shaft 150: there is a sliding rail 179 on the winding drum cavities 178; steel balls are between (see ¶0065) the center one-way shaft 150 and the winding drum cavities 178; movements of the steel balls are limited within an area formed by the rail for restricting the steel ball sliding 164 on the surface of the center one-way shaft 150 and the winding drum cavities 178 (see ¶0067). 
Zheng teaches wherein there are a cord center hole (labeled in figure 9 below) and ladder tape holes (labeled in figure 9 below); wherein the cord center hole is on a center 

    PNG
    media_image1.png
    558
    516
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Wu with one-way clutch damper attached to the winding drums, as taught by Yu, to keep the blinds stable and in horizontal position; and the fixing seat with center hole, ladder tape holes, and a fixing slot for the iron cores, as taught by Zheng, to allow the cords to pass through the bottom of the fixing seat.
.
Claims 12 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Wu as applied to claims 1 and 2 above, and further in view of Zheng and Schulman (US 20160222722 A1).
Regarding claim 12, Wu teaches a non-stay-cord venetian blind 100, comprising (see figure 1) a top beam 110, a bottom beam 120, slats 151, cords 152, winding devices (111 & 112), and a shaft 115. However Wu is silent concerning a motor comprises a shell, a spiral spring and rollers.
Schulman teaches the motor 40 comprises a shell (shown in figure 4), a spiral spring 64 and rollers (60, 80); wherein the rollers comprises a big roller 60 and a small roller 80; wherein the shell comprises (see figure 5) a first side shell (68-left) and a second side shell (68-right); there are roller slots or through holes (72, 81) for the small roller 80 and the big roller 60 and a first clipper set 71 for the second side shell (68-right) on the first side shell (68-left); there are roller slots or through holes (72, 81) for the small roller 80 and the big roller 60 and a second clipper set 69 for the first side shell (68-left) on the second side shell (68-right); wherein there is a spiral spring slot 65 on a roller slot for the big roller 60; a clamping hook 64a is on an outer end of the spiral spring 64; the spiral spring 64 is put on the small roller 80; the clamping hook 64a is clamped and fixed inside (see ¶0039) the spiral spring slot 64; wherein the spiral spring 64 between the big roller 60 and the small roller 80 is in an S shape (shown in figure 5); the small roller 80 keeps the spiral spring 64 while the blind 4 is rolling up (see ¶0041); the big 
Zheng teaches the cords 5 are installed inside the blind (see figure 2); wherein a first end of the cords 5 is fixed on an end of each of the winding drums (16, 18) near the rear cover 12; a second end of the cords crosses and passes on a side of the fixing seat 7 before passes through a cord center hole (labeled in figure 9 above) on the bottom of the fixing seat 7 and all the slats 3; the cords 5 are fixed (see figure 4) on the bottom beam 1; wherein center holes (not labeled but best shown in figure 4) are punched on the slats 3, through which the cords 5 pass; wherein there are two cords 5 which are winded and fixed on the winding drums (16, 18) wherein there are two center holes (left and right side) on each of the slats 3, there are two winding drums (16, 18) corresponding to the two center holes (shown in figure 4) on each of the slats 3; there are two cords 5 and each of the cords passes through the center holes (best shown in figure 4) on the slats 3 before being winded and fixed on a winding drum (16 and 18) on a same side; wherein side slots or side holes (see figure 4, cord 5 passes through each side of the slat) are punched on the slats 3; wherein the cords 5 pass through the side slots or the side 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Wu with a motor comprising a spring and two rollers, as taught by Schulman, to keep the motor separate from the winding drums and make it easy to replace/remove the motor from top beam; and fixing seat having a hole, as taught by Zheng, to pass through the cords and still keeping the bottom side covered.
Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Wu as applied to claims 1 or 2 above, and further in view of Schulman (US 20160222722 A1).
Regarding claim 31, Wu teaches a non-stay-cord venetian blind 100, comprising (see figure 1) a top beam 110, a bottom beam 120, slats 151, cords 152, winding devices (111 & 112), and a shaft 115; but is silent concerning a motor.
Schulman teaches a blind comprises a motor 40.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Wu with a (spring) motor, as taught by Schulman, to allow users to easily raise or lower the blind.
Regarding claim 32, Schulman teaches the cords 5 are installed inside (see figure 4) the non-stay-cord venetian blind.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to protect or hid the cords during use as some non-limiting examples.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PORAS PATEL whose telephone number is (571)272-4635.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on (571) 272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P.P.P./Examiner, Art Unit 3634